DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 positively recites “sending a second ultrasound signal” and the final two steps of “determining an attenuation” and “determining the type of fluid” both require the second signal.  This is incompatible with the second ultrasound signal being optional “the second signal is only generated if”.  This is similar to having a broad and narrow limitation in the same claim as it’s unclear if the final steps are optional.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Note that claim 8 depends from claim 1.  Claim 1 states “sending a second ultrasound signal”.  Claim 8 cannot conditionally remove a required limitation of claim 1, as this would make claim 8 fail to include all limitations of the claim 1, upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Diaz et al. (U.S. Patent No. 7,246,522, hereinafter Diaz).   
	With respect to Claim 1, Diaz discloses a method for determining a type of a fluid, comprising: 
    sending a first ultrasound signal into the fluid; [column 22, lines 40-54, .1-10MHz]

    determining a candidate set of fluid types from the speed of sound of the first ultrasound signal, the candidate set of fluid types containing at least one fluid type of which a stored speed of sound differs from the speed of sound determined from the first ultrasound signal by less than a predetermined amount; [See column 31, lines 15-17, for a tailored database of fluids and line 63 for a user set predetermined amount that the values are allowed to differ by.]
   sending a second ultrasound signal into the fluid after the first ultrasound signal, the second ultrasound signal having at least a first frequency and a second frequency different from the first frequency; [Column 24 lines 37-45 describes sending several multi-frequency chirps into the fluid]
   determining an attenuation of the second ultrasound signal automatically at the first frequency and at the second frequency; [column 29, lines 30-35]
   and determining the type of the fluid from the attenuation at the first frequency and at the second frequency the attenuation determined from the second ultrasound signal is compared to a stored attenuation value of the at least one fluid type in the candidate set.  [column 29, lines 30-35].
	With respect to Claim 9, Diaz discloses the method of claim 8, wherein a frequency of the second ultrasound signal depend on the at least one type of fluid in the candidate set. See column 32, lines 10-12.
	With respect to Claim 10, Diaz discloses the method of claim 3, wherein the first ultrasound signal differs from the second ultrasound signal.  Column 24, lines 25-35 show multiple different signals.
	With respect to Claim 11, Diaz discloses the method of claim 1, wherein a frequency of the second ultrasound signal varies between the first frequency and the second frequency over time.  Column 24, lines 43-45.

	With respect to Claim 13, Diaz discloses an assembly for determining a type of a fluid, the assembly configured to be mounted to a tank [column 7, line 29; container] containing the fluid, comprising:
      an ultrasound sending/receiving subassembly [two transducers 12, see column 1, line 56 and fig 1a] configured to send a plurality of ultrasound signals into the fluid and receive the ultrasound signals reflected from the fluid, the ultrasound sending/receiving subassembly sends and receives a first ultrasound signal into the fluid before the second ultrasound signal [column 24, lines 37-45, multiple chirps], the second ultrasound signal has at least a first frequency and a second frequency different from the first frequency; See column 1, lines 49-60.
 and a processor module [40; fig 1a] adapted to determine a speed of sound [column 3, lines 31-37] of the fluid from the first ultrasound signal and determine a candidate set of fluid types [See column 31, lines 15-17, for a tailored database of fluids] from the speed of sound of the first ultrasound signal, the candidate set of fluid types containing at least one fluid type of which a stored speed of sound differs from the speed of sound determined from the first ultrasound signal by less than a predetermined amount [see column 31, line 63 for a user set predetermined amount that the values are allowed to differ by.], the processor module adapted to determine an attenuation of the second ultrasound signal at the first frequency and at the second frequency [See column 8, lines 40-55] and compare the attenuation to a stored attenuation value of the at least one fluid type in the candidate set.
	With respect to Claim 19, Diaz discloses the assembly of claim 15, further comprising a memory section storing at least one frequency for a plurality of different types of fluids.  Column 31, lines 16-17 shows computing means with a database, column 32, line 12 shows frequency.  See table 2 for more parameters.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz.
	With respect to Claim 2, Diaz discloses the method of claim 1, which would work on any fluid, and lists a fluid used in the automotive sector [column 7, lines 1-10].
	Diaz does not specifically states that the fluid is a reagent fluid used in the automotive sector.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Diaz’s fluid classification system on any fluid, including a reagent fluid used in the automotive sector for the ability to accurately determine fluids inside of containers without having to open and sample the fluids.
	With respect to Claim 8, Diaz discloses the method of claim 1, but does not disclose that the second ultrasound signal is formed depending on the at least one type of fluids in the candidate set.
	Diaz shows starting with a single signature value, and only using multiple signature values if two or more types of fluid in the candidate set are too similar.  See section (iii) columns 29-30.

	With respect to Claim 14, Diaz discloses the assembly of claim 13, which would work on any fluid, and lists a fluid used in the automotive sector [column 7, lines 1-10].
	Diaz does not specifically states that the fluid is a reagent fluid used in the automotive sector.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Diaz’s fluid classification system on any fluid, including a reagent fluid used in the automotive sector for the ability to accurately determine fluids inside of containers without having to open and sample the fluids.
	With respect to Claim 16, Diaz discloses the assembly of claim 15, but does not disclose further comprising a switching module adapted to switch the assembly from a first operational mode in which the first ultrasound signal is sent and received into a second operational mode in which the second ultrasound signal is sent and received depending on the speed of sound determined by the processor module.
	Diaz shows starting with a single signature value, and only using multiple signature values if two or more types of fluid in the candidate set are too similar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Diaz to only generate the minimum number of ultrasound signals to determine the exact fluid for the benefit of saving time and power.
	With respect to Claim 17, Diaz discloses the assembly of claim 16, further comprising a temperature sensor adapted to determine a temperature of the fluid, the switching module switches from the first operational mode into the second operational mode depending on the temperature of the fluid.  See temperature sensing means 50, column 10, lines 43-47.

	With respect to Claim 18, Diaz discloses the method of claim 1, but does not disclose that the second ultrasound signal is formed depending on at least one of the speed of sound and the temperature of the fluid.
	Diaz shows starting with a single signature value, and only using multiple signature values if two or more types of fluid in the candidate set are too similar, i.e is the parameters such as speed of sound and temperature of the fluid point to multiple candidate fluids.  See section (iii) columns 29-30.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Diaz to only generate the minimum number of ultrasound signals to determine the exact fluid for the benefit of saving time and power.
	With respect to Claim 21, Diaz discloses a method for determining a type of a fluid, comprising: 
    sending a first ultrasound signal into the fluid; [column 22, lines 40-54, .1-10MHz]
    determining a speed of sound of the fluid automatically from the first ultrasound signal;  [See column 3, lines 31-37]
    determining a candidate set of fluid types from the speed of sound of the first ultrasound signal, the candidate set of fluid types containing at least one fluid type of which a stored speed of sound differs from the speed of sound determined from the first ultrasound signal by less than a predetermined amount; [See column 31, lines 15-17, for a tailored database of fluids and line 63 for a user set predetermined amount that the values are allowed to differ by.]
   sending a second ultrasound signal into the fluid after the first ultrasound signal, the second ultrasound signal having at least a first frequency and a second frequency different from the first frequency; [Column 24 lines 37-45 describes sending several multi-frequency chirps into the fluid]

   and determining the type of the fluid from the attenuation at the first frequency and at the second frequency the attenuation determined from the second ultrasound signal is compared to a stored attenuation value of the at least one fluid type in the candidate set.  [column 29, lines 30-35].
	Diaz does not disclose that the second ultrasound signal is only generated if there are more than two type of fluids in the candidate set.
	Diaz shows starting with a single signature value, and only using multiple signature values if two or more types of fluid in the candidate set are too similar.  See section (iii) columns 29-30.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Diaz to only generate the minimum number of ultrasound signals to determine the exact fluid for the benefit of saving time and power.
Response to Arguments
Applicant's arguments filed 01 September 2021 have been fully considered but they are not persuasive.
	On page 8 the applicant argues that Diaz doesn’t disclose “using the wave speed to develop a candidate set of fluid types within a predetermine amount of the determined speed of sound” arguing that Diaz’s teaching of setting a percentage of a lookup ID to a measured value is only used to eliminate candidate fluids, not to create a candidate set based on wave speed that is then compared to determine attenuation.  Diaz, column 31, under “acoustic wave speed and attenuation signatures for material/fluid identification” clearly describes how wave speed and attenuation are used to match candidate fluids in the database to the measured values of the fluid under inspection.  The user can change how close a look up ID must be to the measured values, which would change list of candidate fluids.  There is no 
	On page 10, the applicant argues “Diaz does not contemplate eliminating steps of generating subsequent ultrasound signals based on the results of the speed of sound related to the fist ultrasound signal”.  Firstly, you cannot positively claim the generation of a signal, and a step of eliminating said generation in the same claim.  See 112 rejection above.  To address the intended claim scope, see the 103 rejection to claim 8 above.  In summary, Diaz discloses using one or more multifrequency chirps, compares measured parameters such as attenuation and speed of sound to a data base of candidate fluids and removes fluids outside of an acceptable user defined range.  In the case where one sent signal results in only one possible fluid (i.e. one candidate fluid) one having ordinary skill in the art would find elimination of subsequent chirps obvious because:  1)  you already identified the fluid and 2) sending out unnecessary additional chirps would only waste time and electricity.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                       


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855